Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed January 12, 2021 has been entered. Claims 1 and 8-13 are amended. Now, Claims 1-13 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20200912) is/are removed.

3.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

Claim Rejections - 35 USC § 103
5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being obvious over Jandke (US 2010 0256300) in view of Simone (US 2007 0131912).
	For Claims 1-2, 5-6 and 8-11, Jandke discloses a UV-curable one-component stable organosiloxane composition comprising i) (A) an aliphatic carbon-carbon multiple bond functional organosilicon compound, (C) an organosilicon compound containing at least three Si-H groups; ii) (E) a UV-activatable platinum catalyst; and iii) (H) an α-silane. ([0017]-[0029] and [0038]) The amounts of the foregoing components are described in Tables. The composition can also contain an inhibitor such as 1-ethynyl-1-cyclohexanol, 2-methyl-3-butyn-2-ol, etc. ([0043]) Even though Jandke does not explicitly mention about the shelf stability for one-component compositions, it clearly teaches the use of an alkynol inhibitor “by means of which a targeted adjustment a targeted adjustment can be made to the processing life [closely related to shelf-stability], onset temperature and crosslinking rate of the compositions of the invention”. ([0043]) Further, Simone (US 2007 0131912) teaches for one-component compositions to avoid viscosity increase due to premature curing, and the use of desired shelf life besides delaying the onset of curing. ([0032] and Examples) Therefore, one of ordinary skill in the art would appreciate the criticality of shelf-life adjustment, especially, in one-component compositions. In other words, the length of storage life is a Result-Effective variable. To this end, one of ordinary skill in the art would know how to adjust the length of storage life by varying the amount of the inhibitor through routine experimentation in order to afford a composition having desired length of storage life. Especially, Applicant does not show the criticality of the presently claimed length of storage life. The composition can be applied to a substrate (e.g., electrical/electronic component/assemblies) by a coating, encapsulating or sealing (i.e., impregnating) process. ([0048], [0051] and [0055]) Component (A) is exemplified as a vinyl-terminated polydimethylsiloxane having an average chain length about 200. (Tables) For Claim 3, Jandke is silent on component (C) being linear. However, one of ordinary skill in the art would appreciate that component (C) would be linear, branched or cyclic. As such, one would immediately envisage the use of a linear Si-H functional polydiorganosiloxane with sufficient specificity. For Claims 4 and 7, a suitable UV-activable Pt catalyst is (methyl) cyclopentadenyltrimethyl platinum. ([0038]) 	For Claims 12-13, the viscosities of components (A) and (C) are exemplified in Examples, which fall within the viscosity range as presently 
	For the argument (Remarks, page 9, 3rd paragraph to page 10, 1st paragraph), Examiner disagrees. First, Jandke discloses, “[i]n the most simple [simplest] scenario, the room-temperature-crosslinking silicone compositions of the invention are obtained by uniform mixing of all the components.” ([0053]) As such, Jandke does contemplate one-component silicone compositions, even though in certain circumstances, two-component compositions are preferred. Second, the prior art renders the presently claimed length of storage life obvious, supra.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
May 29, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765